Citation Nr: 1436204	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for disability manifested by memory loss, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.  

When this case was before the Board in July 2012, it was decided in part and remanded in part for further development.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

In an April 2014 Appellant's Brief, the Veteran's representative submitted argument with respect to the rating that should be assigned for memory loss.  Since service connection has yet to be granted for memory loss, the compensation rating for the disability is not properly before the Board or the originating agency at this time.  If the representative is suggesting or the Veteran believes that the Veteran should be granted a permanent and total rating for pension purposes, they should so inform the RO, which should respond appropriately to any such clarification from the Veteran or his representative.


REMAND

Pursuant to the Board's July 2012 remand, the Veteran was scheduled for a VA examination in July 2012 to determine the etiology of his memory loss.  He failed to appear for the examination, and later stated that he had not received notice of the examination.  Another examination was scheduled in September 2012, and the Veteran again failed to appear.  There are no documented attempts to notify the Veteran of the date and time of either examination.  The Veteran's representative has alleged that the Veteran was not properly notified of the initial examination and that the second examination was inadvertently cancelled by the Medical Administrative Service.  The representative has requested that the case be remanded to afford the Veteran a VA examination.

As the record does not reflect that the Veteran was properly notified of the July or September 2012 VA examination, and the representative has requested the Board to remand the case for a VA examination, the Board finds that another remand of this case is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed memory loss.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should determine whether the Veteran's memory loss is due to a known clinical diagnosis.  If so, the examiner should state an opinion as to whether there is a 50 percent or better probability that such disability originated during service or is otherwise etiologically related to the Veteran's active service.  If the examiner determines that memory loss is not due to a known clinical diagnosis, the examiner should identify all objective indications of the claimed disability and state an opinion as to whether the Veteran's memory loss is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

	3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation showing that he was properly notified of the examination must be associated with the record.

	4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                         (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

